Dissenting Opinion by
Mb. Justice Mandebino:
Temple University of the Commonwealth System of Higher Education is a state agency subject to the Inspection and Copying Records Act (Inspection Act). *435An agency under the Act is: “Any department, board, or commission of the executive branch of the Commonwealth, any political subdivision of the Commonwealth, the Pennsylvania Turnpike Commission, or any state or municipal authority or similar organisation created by or pursuant to a statute which declares in substance that such organisation performs or has for its purpose the performance of an essential governmental function.” (Emphasis supplied.)
The definition includes organizations similar to state or municipal authorities and there is modifying language after the words similar organisations which cannot be ignored.
State or municipal authorities are corporate entities with boards appointed by government officials, performing essential governmental functions by the authorized receipt and disbursement of taxpayers’ money. These enumerated qualities of an authority are the essential qualities of an authority. Any organization possessing these same qualities must be an agency as defined by the Act—otherwise the use of the term similar organisation in the Act would be meaningless.
Similar organisation does not stand isolated in the definition. These two words are followed by language which describes exactly the current legal status of Temple University. In the language of the definition, Temple University of the Commonwealth System of higher Education was created by a statute which declares in substance that Temple University has as its purpose the performance of an essential governmental function.
The vex-y Act which established Temple University of the Commonwealth System of Higher Education provides that Temple University shall be recognized as am integral part of the system of higher education in Pennsylvania, and designates Temple University as a stale-*436related university. The Act further states that its purpose.is to extend Commonwealth opportunities for higher education by establishing Temple University as an instrumentality of the Commonwealth to serve as a state-related institution in the Commonwealth system of higher education.
The Inspection Act modifies the words similm organisation by requiring a statute which declares that the organization performs or has for its purpose the performance of an essential governmental function. The declarations of the Temple University Commonwealth Act are exactly those called for in the definitions section of the Inspection Act.
The Inspection Act does not say that an organization must be identical to a state or municipal authority, it must only be a similar organization and there must be a statute stating that the organization performs essential governmental functions. I doubt if any more similar organization could be legally created in its essential qualities without actually being a state or municipal authority.
I note also that authorities perform essential governmental functions in the field of education—as does Temple University.
Temple University is, thus, subject to the Inspection Act and the appellants are entitled to relief within the limitations of that Act which provides for reasonable controls to avoid any concern with burdensome informational requests. Information which must be submitted by Temple-University to the Auditor General does not exempt Temple University from the Inspection Act any more than authorities are exempt because they too are required to give information to the Auditor General.
The courts have been instructed by the Legislature as to the guides for ascertaining the intention of the Legislature. The Statutory Construction Act requires the courts to be guided by a presumption that the Legis*437lature intends to favor the public interest as against amy private interest. Act of May 28, 1937, P. L. 1019, Art. IY, Sec. 52, 46 P.S. 552. In this matter winch involves the receipt and disbursement of taxpayers’ money by an instrumentality of the Commonwealth, the public interest can only be served by favoring the people’s interest—not the interest of the people’s representatives.
The order of the Commonwealth Court, sustaining preliminary objections, should be reversed.